Citation Nr: 1642132	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  08-25 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel







INTRODUCTION

The appellant served in the Army National Guard from February 2002 to September 2004, including periods of active duty for training (ACDUTRA) from March 2002 to May 2002; July 11, 2003 to July 26, 2003; October 3, 2003; and October 31, 2003.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In November 2011 and February 2014, the Board remanded this appeal for further development.

In March 2015, the Board referred the appellant's claim for an expert medical opinion by a Veterans Health Administration (VHA) physician.  See 38 U.S.C.A. § 7109 (West 2014); 38 C.F.R. § 20.901 (2015).  The VHA physician provided his opinion in June 2015 and an addendum opinion in August 2015.  VA referred the opinion letter to the appellant and her representative for review and the submission of any additional evidence or argument.  The representative provided additional argument in December 2015.  Copies of the VHA letters and the representative's argument have been associated with the claims file.

When the case was most recently before the Board in December 2015 the claim was denied.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 Order, the Court granted an August 2016 Joint Motion for Remand, which vacated the Board's December 2015 denial and remanded the claim back to the Board for action in compliance with the Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the August 2016 Joint Motion for Remand, a remand is required in order to obtain an adequate medical opinion in this case.  The Joint Motion for Remand indicates that the medical opinions relied upon by the Board in the December 2015 decision, specifically the March and August 2015 neurologist opinions, are inadequate.

Under the circumstances, the Board finds that a remand for a new VA examination, with a complete medical opinion by a neurosurgeon, is required.  

All up-to-date treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant provide the names and addresses of any and all VA and non-VA health care providers who have provided treatment for the claimed low back disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain any outstanding, relevant medical records and associate them with the claims file.

2.  Schedule the appellant for a VA spine examination, by a neurosurgeon (if available), in order to determine the nature and etiology of any current low back disability.  The entire record must be provided to the examiner for review.  All indicated tests and/or studies should be performed.  

If a neurosurgeon is not available to perform the VA spine examination, then another qualified examiner should complete the spine examination.  However, after completion of the spine examination, the claims file, to include a copy of this remand and the complete results of the spine examination (including the results of any tests and/or studies undertaken as a result of the examination) should be forwarded to a VA neurosurgeon to address the following:

a. List all diagnoses related to the back since 2005.  

b. If no back disabilities are diagnosed pursuant to part (a) above, the neurosurgeon should provide a thorough and clear explanation as to why the July 2006 MRI study showing mild disc bulges at the lower three lumbar levels without central or foraminal stenosis is not indicative of a (then) current disability.

c. With respect to each diagnosis listed for the back since 2005 (pursuant to part (a) above), the neurosurgeon should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that such back disability is etiologically or causally related to service, to include the appellant's claimed back injury during service when she fell after stepping in a hole.

d. With respect to the low back strain diagnosed at the March 2007 VA examination, the neurosurgeon should provide an opinion as to whether such low back strain is at least as likely as not (50 percent or better probability) etiologically or causally related to service, to include the appellant's claimed back injury during service when she fell after stepping in a hole.

A complete rationale for all opinions must be provided.  

3.  Notify the appellant that she must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  After completing the above actions, and any other indicated development, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




